I can yield my concurrence as to the validity of the appropriation for the purchase of the property under the Beach drive improvement for the reasons stated in the opinion.
I cannot, however, yield my assent to the legality of the appropriation for the purchase of the Sears tract.
In that matter, it was obvious that the object of the appropriation was to cover, and it was made as a mere subterfuge for the purpose of evading the provisions of the charter quoted in the majority opinion and the effect of our decisions in certain cases. The Sears tract is the one affected by the Columbian way project of Seattle in the improvement of which a contractor had owing to it a large sum which could not be paid by the special assessments, as they were insufficient.
This court has distinctly held that, when a special assessment has failed, the city may not assume and pay the cost of the work from the general fund. Pratt v. Seattle, 111 Wash. 104,189 P. 565; Wade v. Tacoma, 131 Wash. 245, 230 P. 99.
In the last cited case, it was held that, even though the mistake be that of the city, the city cannot, in such a case, relieve the contractor at the expense of the property owners.
In my opinion, the action of the city council respecting the Columbian way improvement purchase was illegal, both under its own charter and our decisions. As to that part of the decision, I therefore dissent. *Page 669